          Case 1:18-cv-09031-DLC Document 96 Filed 04/24/20 Page 1 of 2



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 KATHRYN HYLAND, MELISSA GARCIA,
 ELIZABETH TAYLOR, JESSICA SAINT-
 PAUL, REBECCA SPITLER-LAWSON,                       No. 18-cv-9031-DLC-BLM
 MICHELLE MEANS, ELIZABETH
 KAPLAN, JENNIFER GUTH, MEGAN
 NOCERINO, and ANTHONY CHURCH
 individually and on behalf of all others
 similarly situated,

                        Plaintiffs,

 v.

 NAVIENT CORPORATION and NAVIENT
 SOLUTIONS, LLC,

                        Defendants.


              PLAINTIFFS’ NOTICE OF UNOPPOSED MOTION FOR
                 PRELIMINARY APPROVAL OF SETTLEMENT,
          CONDITIONAL CERTIFICATION OF THE SETTLEMENT CLASS,
        APPOINTMENT OF PLAINTIFFS AS CLASS REPRESENTATIVES AND
               PLAINTIFFS’ COUNSEL AS CLASS COUNSEL, AND
        APPROVAL OF PLAINTIFFS’ PROPOSED NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE that Plaintiffs Kathryn Hyland, Melissa Garcia, Elizabeth

Taylor, Jessica Saint-Paul, Rebecca Spitler-Lawson, Michelle Means, Elizabeth Kaplan, Jennifer

Guth, Megan Nocerino, and Anthony Church (collectively, “Plaintiffs”), by and through their

undersigned counsel, shall move the Court before the Honorable Denise L. Cote, United States

District Court Judge, at the United States District Court for the Southern District of New York,

Courtroom 18B, 500 Pearl Street, New York, NY 10007-1312, on a date to be selected by the

Court, for an order pursuant to Federal Rules of Civil Procedure 23(b)(2) and 23(e) granting

(i) preliminary approval of the proposed class action settlement, (ii) conditional certification of the

settlement class, (iii) appointment of Plaintiffs as class representatives and Plaintiffs’ counsel as
          Case 1:18-cv-09031-DLC Document 96 Filed 04/24/20 Page 2 of 2



class counsel, and (iv) approval of Plaintiffs’ proposed notice of settlement, upon the

contemporaneously filed Memorandum of Law and Declaration of Lena Konanova, and all

exhibits thereto (the “Motion”). Defendants Navient Solutions, LLC and Navient Corporation do

not oppose Plaintiffs’ Motion.


 Dated:   New York, NY                      Respectfully submitted,
          April 24, 2020
                                            SELENDY & GAY PLLC


                                      By:     /s/            Faith Gay
                                            Faith Gay
                                            Maria Ginzburg
                                            Yelena Konanova
                                            Margaret Siller
                                            SELENDY & GAY, PLLC
                                            1290 Avenue of the Americas
                                            New York, NY 10104
                                            Tel: 212-390-9000
                                            E-mail: fgay@selendygay.com
                                            mginzburg@selendygay.com
                                            lkonanova@selendygay.com
                                            msiller@selendygay.com

                                            Mark Richard
                                            PHILLIPS, RICHARD & RIND, P.A.
                                            9360 SW 72 Street, Suite 283
                                            Miami, FL 33173
                                            Telephone: 305-412-8322
                                            E-mail: mrichard@phillipsrichard.com
                                            (admitted pro hac vice)

                                            Attorneys for Plaintiffs




                                              2
